Brady, P. J.
(dissenting):
Assuming that the defendant put the stones mentioned at the place indicated by the authorities, it did not relieve him from the obligation of doing the act in such a way as to secure the safety of persons who might lawfully approach them. The use of a public street for the deposit of materials or debris must always be in such a manner as to insure the wayfarer from danger not occasioned by his own negligence. I dissent therefore.
Judgment reversed, new trial granted, costs to abide event.